Name: Commission Regulation (EEC) No 350/90 of 9 February 1990 opening a standing invitation to tender for the export of 67 000 tonnes of durum wheat held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10. 2. 90 Official Journal of the European Communities No L 38 /27 COMMISSION REGULATION (EEC) No 350/90 of 9 February 1990 opening a standing invitation to tender for the export of 67 000 tonnes of durum wheat held by the Italian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 201 /90 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as amended by Regulation (EEC) No 195/89 (4), provides that cereals held by the intervention agencies shall be disposed of by invi ­ tation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (*), as last amended by Regulation (EEC) No 2418/87 (6), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 5 February 1990, Italy notified the Commis ­ sion that it wished to put up for sale for export to third countries 67 000 tonnes of durum wheat held by its inter ­ vention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a stand ­ ing invitation to tender for the export of 67 000 tonnes of durum wheat held by it. Article 2 1 . The invitation to tender shall cover a maximum of 67 000 tonnes of durum wheat to be exported to all third countries. 2. The regions in which the 67 000 tonnes of durum wheat are stored are listed in Annex I hereto. Article 3 The export licences shall be valid from their date of issue within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the end of the third month following. Article 4 1 . By way of derogation from Article 7 ( 1 ) of Regula ­ tion (EEC) No 1836/82, the time limit for submission of tenders under the first partial invitation to tender shall expire on 21 February 1990 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders under the last partial invitation to tender shall expire on 4 April 1990 at 1 p.m. (Brussels time). 3. The tenders shall be lodged with the Italian inter ­ vention agency. Article 5 The Italian intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II hereto. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 February 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 22, 27. 1 . 1990, p. 7 . (3) OJ No L 139, 24 . 5. 1986, p. 36. (*) OJ No L 25, 28. 1 . 1989, p. 22 . 0 OJ No L 202, 9 . 7. 1982, p . 23 . (*) OJ No L 223, 11 . 8 . 1987, p. 5 . No L 38/28 Official Journal of the European Communities 10 . 2. 90 ANNEX I (tonnes) Place of storage Quantity Bologna 100 Firenze 100 Foggia 295 Bari 12 462 Matera 5 000 Potenza 19 740 Messina 392 Palermo 6 444 Trapani 3 223 Caltanissetta 17 477 Siracusa 1 000 1 66 233 ANNEX II Standing invitation to tender for the export of 67 000 tonnes of durum wheat held by the Italian intervention agency (Regulation (EEC) No 350/90) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) (') Price increases ( + ) or reductions (-) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers.